Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 1 of 17

EXHIBIT “A”

 
Case 13-50461-btb Doc 157-1

In re Marino, 577 B.R. 772 (2017)
Bankr L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

577 B.R. 772
United States Bankruptcy Appellate
Panel of the Ninth Circuit.

IN RE: Christopher Michael MARINO
and Valerie Margaret Marino, Debtors.
Ocwen Loan Servicing, LLC,
Appellant/Cross—Appellee,

v.

Christopher Michael Marino; Valerie Margaret
Marino, Appellees/Cross—Appellants.

BAP No. NV—16—1229-FLTi
ea (Cross—Appeals)
Bk. No. aetbongggSi-T08
Argued and | cine on
December 1, 2017 at Reno, Nevada

|

Filed December 22, 2017

Synopsis

Background: Chapter 7 debtors filed motions to reopen their
case and to hold creditor in contempt for its alleged violation
of the discharge injunction in sending them correspondence
that contained demands for payment on their mortgage loan,
even though the debt had been discharged and they had
surrendered and vacated the property that had secured it. The
United States Bankruptcy Court for the District of Nevada,
Bruce T. Beesley, J., reopened the case and, following trial,
awarded debtors damages, including $119,000 in emotional
distress damages, which amounted to $1,000 for each
improper written or telephonic contact. After ils motion for
reconsideration was denied, creditor appealed. Debtors filed
cross-appeal with respect to the bankruptcy court's failure ta
award punitive damages.

Holdings: The Dankruptey Appellate Panel (DAP), Robert J
Faris. J. held that:

[1] the bankruptcy court did not err in finding that creditor
knowingly and willfully violated the discharge injunction
through its written correspondence with debtors;

WEST LAW

 

 

Entered 09/15/20 15:40:46 Page 2 of 17

[2] the bankruptey court properly considered creditor's
telephone calls in its award of damages;

[3] the $119,000 award for emotional distress damages was
reasonable and supported by the evidence; and

[4] the bankruptcy court had authority to award “relatively
mild” noncompensatory fines or punitive damages.

Affirmed in part. vacated and remanded in part.

West Headnotes (30)

II Bankruptey = C onclusions of law; de novo
review
Bankruptcy Appellate Panel (BAP) reviews
de novo questions of law, including whether
the bankruptcy court applied the correct legal
standard.

[2] Bankruptey “= Conclusions of law, de nave
review
“De novo review” requires that the Bankruptcy
Appellate Panel (BAP) consider a matter anew,
as if no decision had been rendered previously.

[3] Bankruptcy “= Particular cases and issues
Bankruptcy court's finding of a willful violation

of the discharge injunction is a factual finding

reviewed for clear error. LL U,S.C.A, § 524(a)

(2).

|4| Bankruptey “= Clear error

Bankruptey court's finding of fact is “clearly
erreoncous” Hf ie ia Hlogieal, implausible. ar

without support in the record,

[5] Bankruptcy «= Clear error
Case 13-50461-btb Doc 157-1

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

[6]

[7]

[3]

19]

[10]

WESTLAW

Bankruptey court's choice among multiple
plausible views of the evidence cannot be clear
error.

Bankruptey <= Discretion

Bankruptcy Appellate Panel (BAP) reviews
for abuse of discretion the bankruptcy court's
decision to impose sanctions for contempt. I!
U,S.C.A. § LO5(a).

Bankruptcy “= Discretion

Bankruptcy Appellate Panel (BAP) reviews
the bankruptey court's denial of a motion for
reconsideration for abuse of discretion. Fed. R.
Civ. P. 59(e); Fed. R. Bankr, P. 9023.

2 Cases that cite this headnote

Bankruptey “= Discretion

To determine whether the bankruptcy court has
abused its discretion, the Bankruptcy Appellate
Panel (BAP) conducts a two-step inquiry: (1) the
BAP reviews dé novo whether the bankruptcy
court identified the correct legal rule to apply
to the relief requested, and (2) if it did, whether
the bankruptcy court's application of the legal
standard was illogical, implausible, or without
support in inferences that may be drawn from the
facts in the record.

Bankruptey © Carrying out provisions of
Code

Bankruptey “= Violation of discharge order
Party who knowingly violates the discharge
injunction may be held in contempt under the
section of the Bankruptcy Code authorizing

the bankruptcy court to issue any order that
is necessary Ur apprupriauw w sary veut the
provisions of the Code. II U.S.C.A. §§ 1OS¢(a).

524(a)(2).

Bankruptey «= Violation of discharge order

 

Entered 09/15/20 15:40:46 Page 3 of 17

[12]

[13]

Ninth Circuit follows a two-part test to determine
whether the creditor-contemnor knowingly and
willfully committed a violation of the discharge
injunction, whereby the movant must prove that
the creditor: (1) knew the discharge injunction
was applicable, and (2) intended the actions
which violated the injunction. [| U.S.C.A. §§

105(a), | 524(a)(2).

| Cases that cite this headnote

Bankruptcy = Violation of discharge order

Under the first prong of its two-part test to
determine whether the contemnor knowingly
and willfully committed a violation of the
discharge injunction, the Ninth Circuit has
crafted a strict standard for the actual knowledge
requirement, requiring evidence showing the
alleged contemnor was aware of the discharge
injunction and aware that it applied to his or her

claim. 11 U.S.C.A. §§ 105(a), 524(a)(2).

Bankruptey “= Violation of discharge order

Under the first prong of the Ninth Circuit's two-
part test to determine whether the contemnor
knowingly and willfully committed a violation
of the discharge injunction, whether a party is
aware that the discharge injunction is applicable
to his or her claim is a fact-based inquiry which
implicates the party's subjective belief, even
an unreasonable one. 11 U.S.C.A. §§ 105(a),

524(a)(2).

| Cases that cite this headnote

Bankruptcy “= Violation of discharge order

Under the second prong of the Ninth Circuit's
two-part test to determine whether the contemnor
knowingly and willfully committed a violation of

the discharge injunction, in determining whether
the contemnor intended the action that violated

the injunction, the focus is on whether the
contemnor's conduct violated the injunction and
whether that conduct was intentional: it does not
14]

[15]

[16]

[17]

[18]

Case 13-50461-btb Doc 157-1 Entered 09/15/20 15:40:46 Page 4 of 17
In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

require a specific intent to violate the injunction,

IL ULS.C.A, §§ 105{a), | 524(a)(2).

| Cases that cite this headnote

Bankruptey “= Contempt

Standard for finding a party in civil contempt is
well settled: the moving party has the burden of
showing by clear and convincing evidence that
the contemnors violated a specific and definite
order of the court, after which the burden shifts
to the contemnors to demonstrate why they were
unable to comply.

Bankruptey “= Violation of discharge order

Consistent with the Ninth Circuit's reluctance
to hold an unwitting creditor in contempt, each
prong of the circuit's two-part test for a finding
of contempt in the context of a violation of the
Bankruptcy Code's discharge injunction requires
a different analysis, and distinct, clear, and

convincing evidence supporting that analysis,
before a finding of willfulness can be made. 11

US.C.A. §§ 05a)! 524(a)(2).

1 Cases that cite this headnote

Bankruptcy “= Discharge as injunction

Bankruptcy discharge is automatic and self-
effectuating; creditors must obey it, even if

debtors do not assert it. 1] ULS.C.A,. §$ 524(a)

@).

Bankruptey Discharge as injunction

Bankruptcy discharge prohibits not just
litigation, but also informal collection activities,
such as dunning notices and telephone calls.

1} U.S.CLA. § 524¢a)(2).

Bankruptcy = Effect as to Securities and
Liens

Bankruptey discharge has one important limit,
namely, it bars only efforts to collect debts as a

WESTLAW

 

[19]

[20]

[21]

personal liability of the debtor; this means that
secured creditors can foreclose their liens after

the discharge is entered. II U.S.C.A. § 524(a)

(2).

4 Cases that cite this headnote

Bankruptey = Effect as to Securities and
Liens

Lienholder may communicate with a discharged
debtor only to the extent necessary to preserve
or enforce its lien rights, and may not attempt to

induce the debtor to pay the debt. 11 U.S.C.A,
§ 524(a)(2).

3 Cases that cite this headnote

Bankruptcy “= Discharge as injunction

Creditor may not use a contact to “coerce” or

“harass” a discharged debtor, 11 U.S.C.A. §

524(a)(2).

Bankruptcy “= Violation of discharge order

Bankruptey court did not err in finding
that creditor knowingly and willfully violated
the discharge injunction through its written
correspondence with Chapter 7 debtors;
creditor's letters went far beyond what was
necessary (o protect or enforce its lien rights, but
were meant to induce debtors to make payments
post-discharge, as notices and statements gave
impression that debtors were still liable for
mortgage payments, taxes, and force-placed
insurance premiums, cumulative effect of all
letters demanding money created perception
that debtors needed to pay even if some
notices may not have violated the injunction,
correspondence, as embellished by creditor.
was not authorized by state or federal law.
and disclaimer language found in 15 of 22
letters did not protect creditor from liability,
as some disclaimers spoke of bankruptcy as
only a hypothetical possibility despite creditor's
knowledge of debtors’ filing. and remaining
In re Marino, 577 B.R. 772 (2017) g of 1

Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

[22]

[23]

[24]

WESTLAW

disclaimers were internally inconsistent and

confusing. 11 U.S.C.A. $§ 105(a), 524(a\(2).

| Cases that cite this headnote

Finance, Banking, and Credit = Persons
and Transactions Subject to or Protected by
Regulation

Fair Debt Collection Practices Act (FDCPA)
generally does not apply to mortgage
foreclosures. Consumer Credit Protection Act, §
802 et seq., 15 U.S.C.A. § 1692 et seq.

Bankruptey «= Damages and attorney fees

Bankruptcy = Presentation of grounds for
review

In awarding damages to Chapter 7 debtors for
creditor's violation of the discharge injunction,
the bankruptcy court properly considered
creditor's numerous post-discharge telephone
calls to debtors, even though debtors’ motion
for contempt focused exclusively on creditor's
written correspondence; the calls in question
repeatedly demanded payment of the discharged
debt, creditor was on notice that debtors
sought sanctions for violation of the discharge
injunction and should reasonably have known
that trial on the matter could span all instances of
improper contact with debtors, and creditor never
objected during trial to any testimony regarding
telephone calls, so it waived any such objection,

I} U.S.C.A. $8 L05(a), | $24(a)(2).

| Cases that cite this headnote

Bankruptey <= Damages and attorney fees

In awarding damages to Chapter 7 debtors for
creditor's violation of the discharge injunction,
the bankruptcy court did not clearly err in

determining that creditor made 100 post-
discharge telephone calls to debtors, cvcn though

call log provided by creditor in support of its
motion for reconsideration purported to show
that creditor only called debtors 35 times during
applicable period; evidence at trial included
debtor's testimony that creditor called three to

[27]

 

five times a day for a year, that she did not
pick up all of creditor's calls because she did not
want to be harassed, that she may have answered
20 of the calls, and that she may have received
between 60 and 100 calls from creditor, creditor
acknowledged at trial that it made calls to
debtors, though it did not produce any evidence
regarding the number of calls, and call logs
were not “newly discovered evidence” properly
considered on reconsideration. 11 U.S.C.A. §8

105(a), 324(ay(2): Fed. R. Civ, P, 59(e); Fed.
R. Banke. P. 9023.

Bankruptcy = Judgment or Order

Motion to alter or amend judgment may not be
used to raise arguments or present evidence for
the first time when they could reasonably have
been raised earlier in the litigation. Fed. R, Civ.
P. $9(e); Fed. R. Bankr. P. 9023,

Bankruptey © Damages and attorney fees

In awarding damages to Chapter 7 debtors
for creditor's violation of the discharge
injunction, the bankruptey court's award of
$119,000 for emotional distress damages, which
amounted to $1,000 for each improper written
or telephonic contact, was reasonable and
supported by the evidence; court's award took
into account debtors’ circumistances, as debtors
and their friend testified that debtors’ health
and relationship improved after they filed
for bankruptcy but deteriorated again when
creditor began contacting them post-discharge.

ILULS.C.A. §§ 105(a), 524(a)(2).

Bankruptey “= Damages and attorney fees

The Ninth Cireuit has allowed emotional distress

damages for wutomatic stay vielationa when

the debtor (1) suffers significant harm, (2)
clearly establishes the significant harm, and
(3) demonstrates a causal connection between
that significant harm and the stay violation,
as distinct, for instance, from the anxiety and
pressures inherent in the bankruptcy process:
Case 13-50461-btb Doc 157-1

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

[28]

[29]

[30]

the same rule should apply to violations of the
discharge injunction. 11 U.S.C.A. §§ 105¢a),

362(k), 524(a)(2).

{ Cases that cite this headnote

Bankruptey “= Exemplary or punitive
damages; fines

While, in the Ninth Circuit, bankruptey courts
are prohibited from assessing any “serious”
punitive damages for a violation of the
discharge injunction, such courts may assess
“relatively mild” noncompensatory fines or
punitive damages. 11 U.S.C.A. §§ 15a),

§24(a)(2).

2 Cases that cite this headnote

Bankruptcy “= Submission to district court
for judgment

Bankruptcy v= Exemplary or punitive
damages: fines

Upon Chapter 7 debtors’ motion for punitive
damages for creditor's violation of the
discharge injunction, the bankruptey court, as
an alternative to awarding “relatively mild”
noncompensatory fines or punitive damages,
might choose to issue proposed findings and
a recommended judgment on punitive damages
to the district court, or refer the matter to the
district court for criminal contempt proceedings.

I] U.S.CLA. $$ 105(a), 524¢(a)(2).

Bankruptey = Stay enforcement
Bankruptey “= Exemplary or punitive
damages: fines

Restriction on bankruptcy court's power to grant

punitive damages and punish contempt, as for a
treditons violation of the discharge injunction,
stems from the fnet that hankruptey judges lacle
life tenure: district judges do not face that

restriction, 11 UVS.C.A. 8§ l05(a), 524(a)(2).

Entered 09/15/20 15:40:46 Page 6 of 17

*776 Appeal from the United States Bankruptcy Court
for the District of Nevada, Honorable Bruce 1. Beesley,
Bankruptcy Judge, Presiding

Attorneys and Law Firms

Jonathan Fink of Wright, Finlay & Zak, LLP argued
for appellant/cross-appellee Ocwen Loan Servicing, LLC,
Christopher P. Burke argued for appellees/cross-appellants
Christopher Michael Marino and Valerie Margaret Marino.
Before: FARIS, LAFFERTY. and TIGHE,” Bankruptcy
Judges.

OPINION

FARIS, Bankruptcy Judge:

INTRODUCTION

Chapter 7 | debtors Christopher Michael Marino and Valerie
Margaret Marino sought sanctions against creditor Ocwen
Loan Servicing, LLC (“Ocwen”) for its violation of the
discharge injunction. The bankruptcy court held a trial and
awarded the Marinos $119,000—one thousand dollars for
each improper contact.

On appeal, Ocwen argues that the bankruptcy court erred
because its correspondence with the Marinos was in
compliance with state or federal law. It also contends that
the court improperly considered telephone calls, which were
nat the subject of the motion and not supported by evidence,
and that there was no evidence of injury to the Marinos, We
discern no error and AFFIRM.

The Marinos cross-appeal, correctly arguing that the
bankruptey court erred in holding that it lacked the authority
to award punitive damages. On this point, we VACATE and
REMAND so the bankruptcy court can consider whether
it would be appropriate to (a) enter a final judgment
for “relatively mild nancompensatory fines.” (bh) issue. for
the district court's consideration, proposed findings and a
recommended judgment for punitive damages, or (¢) refer the
issue of contempt to the district court.

*777 FACTUAL BACKGROUND

 
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 7 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal, Daily Op. Serv. 10,658...

A. The Marinos' chapter 7 petition

The Marinos filed a chapter 7 bankruptcy petition in
March 2013 in the United States Bankruptcy Court for the
District of Nevada. They scheduled real property located in
Verdi, California (the “Property”) and noted, “DEBTOR TO

SURRENDER." GMAC Mortgage held a secured claim
arising from a second mortgage on the Property.

The Marinos received their discharge on June 18, 2013.
The bankruptey court subsequently granted Deutsche Bank
National Trust Company, as Trustee for GMACM Mortgage
Loan Trust 2005—-AR6 (“Deutsche Bank”) relief from the
automatic stay. The court closed the case on September 23,
2013.

B. Written correspondence and telephone calls from
Ocwen

Following the Marinos’ discharge, Ocwen, as the servicer
for Deutsche Bank, began sending the Marinos mailed
correspondence in June 2013 and continued to do so through
April 2015. The letters included account statements, notices
regarding force-placed insurance, escrow statements, and
other matters.

Some of the items of correspondence contained disclaimers
that were located at the bottom of a page or end of the letter
in small font. A typical disclaimer read: “Lf you have filed
for bankruptey and your case is still active and/or if you
received a discharge, please be advised that this notice is for
information purposes only and is not an attempt to collect
a pre-petition or discharged debt.” Often, the disclaimers
were preceded by demands for payment by a certain date or
information about the amount that “you must pay” in a much
more conspicuous font.

Oewen also called the Marinos numerous times post-
discharge to request payment on their mortgage loan.

C. The motion for contempt
Tn November 2015, the Marinos filed a mation to reopen their

case and to hold Oewen in contempt for its alleged violation
of the discharge injunction (“Motion for Contempt”). They

argued that Ocwen knowingly and willfully violated the
discharge injunction by sending the written correspondence
alter the Marinos' discharge. They identified twenty-two
instances of allegedly improper correspondence 4 whereby
Oewen sought to collect from the Marinos persanally.

WESTLAW

 

In opposition to the Motion for Contempt, Ocwen argued that
sanctions were not warranted because the letters were not
meant to collect any debt against the Marinos personally and
complied with federal and state law. It said that fourteen of the
twenty-two letters contained disclaimer language stating that
the letters were intended for informational purposes only, not
to collect any debt. It argued that billing statements did not
violate the discharge injunction under California law because
they sought only voluntary payments. It contended that the
remaining correspondence concerned force-placed insurance,
escrow information, or debt validation, not collection of a
debt.

D. Evidentiary hearing

The bankruptcy court reopened the case and held an
evidentiary hearing on the *778 Motion for Contempt. At
the outset, and by agreement of the parties. the court found
“that Ocwen was aware of the bankruptcy. was aware of the
discharge, got stay relief, and sent the various letters.” The
only remaining issues were Ocwen's intent and damages.

Mr. Marino testified that the Property was their “dream
house.” but they faced financial difficulty starting in 2010.
They unsuccessfully tried to work with GMAC and Ocwen to
modify their mortgage payments, but eventually moved out
in 2011.

After they filed for chapter 7 bankruptey and received
their discharge in mid-2013, the Marinos began to receive
letters from Ocwen “stating that there was money due.” The
correspondence included account statements with attached
payment stubs and demands for payment. Mr. Marino testified
that the payment stubs indicated that he had to remit payment
on the discharged debt, that he was responsible for the interest
payments, and that payments were due by the stated dates.
Ocwen also sent notices of force-placed insurance, which
made Mr. Marino think that he had to pay for the insurance on
the Property, even though they had surrendered and vacated it.

Mr. Marino said that the notices from Ocwen took a toll on his
er ewe and caused hing to Fipghae with his wife. He said that he
suffered from anxiety attacks and felt humiliated, tormented.
and harassed. He testified that the stress eventually made them

contemplate divorce, although they managed to preserve their
marriage.

Mrs. Marino testified that the letters and calls fram Ocwen
caused distress to the point that she and her husband
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 8 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv, 10,658...

considered divorce, She stated that she began having severe
stomach pains when they tried to modify the mortgage loan:
those pains disappeared when they filed for bankruptcy, but
reemerged when they began receiving calls post-discharge. In
June 2014, she noted in writing that Ocwen was “calling me
three to five times a day” for approximately a year. At tial.
she did not provide an exact number of calls that she received,
but testified:

Q Okay. | don't want to go—it sounds like you got
anywhere from 60 to 100 calls. Does that sound—

A It was a lot of calls, yes,

She also stated, “I probably answered maybe a handful of
phone calls, probably maybe—it's hard to think of a number
in that time. | mean, 20, I don't know. It seems to me that after
a while, I was just—1 couldn't take it anymore.”

A friend of the Marinos, Bernadette O'Kane, testified about
her observations of the Marinos during their financial distress.
Ms. O'Kane stated that Mrs, Marino became sad and upset
due to dealing with creditors, started suffering stomach pains,
and told Ms. O'Kane that her marital relationship had become
strained. Ms. O'Kane said that Mr. Marino was previously
fun-loving but became agitated and angry.

Ms. O'Kane said that, following the discharge, the Marinos
were not able to move on with their lives, because “the calls
[from creditors] did not stop.” She said that the calls made
Mes. Marino ery; when Ms. O'Kane on occasion picked up
such calls, the caller would assume that she was Mrs. Marino
and repeatedly ask for payment,

Sony Prudent, a senior loan analyst for Ocwen, testified as
to Ocwen's loan servicing procedure. He stated that Ocwen
keeps a comment log of all contacts with a borrower and
that Owen might still send notices post-discharge pursuant
to federal or state regulation, but that there would be a
bankruptcy disclaimer stating that the letter was not an
attempt to collect a debt “if you've been discharged or in active
bankruptcy.”

*779 Mr. Prudent stated that he reviewed the Marinos'
file before testifying, including the transaction history and

comment logs. He testified that the comment logs reflect
that Ocwen called the Marinos post-discharge but that it did
not make any calls to the Marinos after the Property was
foreclosed (approximately two years after the court granted
Ocwen stay relief).

WESTLAW

The court repeatedly questioned Mr. Prudent as to why post-
discharge letters might still say, “you must pay.” Mr. Prudent
had no direct answer but stated, “[b]est answer, Your Honor,
is it would be a generic letter.” He later said, “(i]t is an internal
policy, Your Honor.” He also admitted that “[mJost of [the
letters] are generated by our system “and were never reviewed
by a human being.

The bankruptcy court ordered additional briefing regarding
the correspondence, asking Ocwen to cite the specific statute
or regulation authorizing each document. Ocwen cited the
applicable regulatory or statutory basis that allegedly applied
to some of its correspondence: 12 C.F.R. § 1024.37(c)

12 U.S.C. §§

3605 and 2609 (required notice of escrow account balance), 5

. ‘ ao . of
(required notice of force-placed insurance),

15 U.S.C. § 1692g (required notice of debt validation
information), ® and California Civil Code §§ 2924(a1 (A)
(required notice of default), ’ 2923.5 (required *780 contact
prior t0 notice of default),* and 2924.9 (required contact

post-default).”

On June 20, 2016, the bankruptcy court announced its ruling
in favor of the Marinos. The court rejected Ocwen's defense
that the correspondence was authorized by state or federal
law, stating that, “I think ifall they sent was what was required
by the notice [sic], they would be fine. But in each of those
cases, they included additional language, which indicated that
they were trying to collect money from the debtor.”

The bankruptcy court held that the letters and phone calls
indicated that Ocwen was trying to get the Marinos to make
payments on their mortgage loan: “Ocwen could not have
been doing anything but trying to get the debtor to give
them some more money, either for insurance or agree to
be responsible for the house that was vacant, even after
they had ... received stay relief.” The court said that Ocwen
purposefully waited two years to foreclose on the Property,
“hoping that if they sent enough letters and gave enough calls,

that the debtor would ultimately pay them some money for
something.”

The court found the disclaimer language ineffective. It said
that the disclaimers stated, “if you have filed for bankruptcy”
and “if you have received a discharge,” even though Ocwen
knew that the Marinos had filed for bankruptcy and received
a discharge. It said that creditors that know that a debtor has

 
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 9 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

filed for bankruptcy, received a discharge, and surrendered
their home do not have “the right to have their computer gen
out [sic] these various letters, which do comply, at least in
some of the provisions, with the various notification statutes,
but all of which include language which is not included in
those statutes, which, to varying degrees of urgency, want the
debtor to undertake a new obligation or pay them money.”

The court also found that Oewen had called approximately a
hundred times following the discharge to ask the Marinos to
pay the discharged debt. It noted that Ocwen failed to rebut
the Marinos’ testimony and failed to produce any records or
evidence to the contrary.

The bankruptcy court awarded the Marinos damages for
emotional distress, actual damages, and attorneys’ fees and
costs, It stated that the Marinos had established that they had
suffered emotional distress as a result of Ocwen's harassing
calls and letters. The court found that Ocwen had sent
nineteen offending letters and made one hundred phone
calls. and it awarded $1,000 per letter and call as emotional
distress damages. The court entered an order (“Sanctions
Order”) awarding the Marinos $119,000 in emotional distress
damages.

Regarding an award of punitive damages. the court stated:
“The issue of damages. I—as | understand the law of the Ninth
Circuit, | do not have authority to impose punitive damages.
If I did, | probably would, but | don't.”

*781 Ocwen timely appealed the Sanctions Order.

E. The motion for reconsideration

Oewen filed a motion for reconsideration of the Sanctions
Order (“Motion for Reconsideration”) under Civil Rule 59(e),
made applicable in bankruptey through Rule 9023. It argued
that it made far fewer calls to the Marinos than the one
hundred calls that the court had found and that it did not
provide any rebuttal evidence at trial because the Marinos
did not raise the issue of telephone calls until late in the
proceedings.

Oecwen contended that it had “newly discovered” evidence in
the form of Ocwen's call logs. It provided the affidavit of a

loan analyst for Ocwen who testified that Ocwen made thirty-
five calls to the Marinos post-discharge.

The bankruptcy court denied the Motion for Recansideration
by form order (“Reconsideration Order”) without any detailed

WESTLAW

 

reasoning. Although the court apparently held a hearing on
the Motion for Reconsideration, a transcript of the hearing is
not in the record on appeal.

Oecwen amended its notice of appeal to include the
Reconsideration Order.

JURISDICTION

The bankruptcy court had jurisdiction pursuant to 28
U.S.C. $§ 1334 and 157(b)(1). We have jurisdiction under

28 U.S.C. § 158.

ISSUES

(1) Whether the bankruptcy court erred in awarding the
Marinos $119,000 for violations of the discharge injunction.

(2) Whether the bankruptcy court erred in holding that it
lacked the authority to award punitive damages.

STANDARDS OF REVIEW

[1] [2] We review de novo questions of law, including
whether the bankruptcy court applied the correct legal
Drummond _y. Welsh (In re Welsh), 465

B.R. 843, $47 (9th Cir, BAP 2012), affd, 711 F3d 1120
(9th Cir. 2013), De novo review requires that we consider a
matter anew, as if no decision had been rendered previously.

standard. See

United States v. Silverman, 861 F.2d 571, 576 (9th Cir.
1988).

{3} [4] [5] The bankruptcy court's finding of a willful
violation of § 524 is a factual finding reviewed for clear

error, ™ Emmert v. Taggart (In re Taggart), 548 B.R. 275,
286 (9th Cir, BAP 2016). A finding of fact is clearly
erroneous if it is (logical, implausible, or without support tn
the record. Retz v, Samson (In re Retz), 006 F.3d 11a,
1196 (9th Cir. 2010). The bankruptcy court's choice among
multiple plausible views of the evidence cannot be clear error.

United States v. Elliott, 322 F.3d 710, 715 (9th Cir. 2003).
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 10 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

(6) {7
bankruptcy court's decision to impose sanctions for contempt.

Knupfer_v. Lindblade (In re Dyer), 322 F.3d 1178, 1191

(9th Cir. 2003); Nash v. Clark Cty. Dist, Atty's Office (in
re Nash), 464 B.R. 874, 878 (9th Cir, BAP 2012). Similarly,
we review the bankruptcy court's denial of a motion for
reconsideration for abuse of discretion. Cruz y, Stein Strauss
Tr. #1361, PDO Invs.. LLC (In re Cruz), 516 B.R. 594,

601 (9th Cir, BAP 2014) (citing § Tracht Gut, LLC v.
Cty. of L.A. Treasurer & Tax Collector (In re Tracht Gut,
LLC), $03 B.R. 804, 810 (9th Cir, BAP 2014)). To determine
whether the bankruptcy court has abused its discretion, we
conduct a tworstep inquiry: (1) we review de novo whether
the bankruptey court “identified the correct legal rule to
apply to the relief requested” and (2) if it did, whether the
*782 bankruptcy court's application of the legal standard
was illogical, implausible, or without support in inferences
that may be drawn from the facts in the record. United States
v. Hinkson. 585 F.3d 1247, 1262-63 & n.21 (9th Cir. 2009)
(en banc),

 

 

DISCUSSION
A. Ocwen's appeal

1. The bankruptcy court may sanction a creditor

that knowingly and willfully violates the discharge

injunction.
Section 727(a) provides that, absent certain exceptions, “[t}he
[bankruptcy] court shall grant the debtor a discharge.” The
discharge order “discharges the debtor from all debts that
arose before the date of the [bankruptcy filing].” § 727(b).
More specifically, a discharge “operates as an injunction
against the commencement or continuation of an action, the
employment of process, or an act, to collect, recover or offset
any such debt as a personal liability of the debtor, whether or
not discharge of such debt is waived[.]” § 524(a)(2).

{9} [10] “A party who knowingly violates the discharge

injunction under § 524(a)(2) can be held in contempt under
§ 105¢a)." In re Taggart, 548 B.R. at 286. The Ninth
Circuit follows a two-part test to determine whether the
contemnor knowingly and willfully committed a violation of
the discharge injunction: “the movant must prove that the
creditor (1) knew the discharge injunction was applicable
and (2) intended the actions which violated the injunction.”

WESTLAW

 

|8| We review for abuse of discretion the

Zilog, Inc. v. Corning (In re Zilog, Inc.). 450 F.3d 996,

 

1007 (9th Cir. 2006) (quoting Renwick v. Bennett (In_re
Bennett), 298 F.3d 1059, 1069 (9th Cir, 2002)).

[11] [12] First, the movant must prove that the contemnor
knew that the discharge injunction was applicable to his

claim:

[T]he Ninth Circuit has crafted a strict
standard for the actual knowledge
requirement in the context of contempt
betore a finding of willfulness can be
made. This standard requires evidence
showing the alleged contemnor was
aware of the discharge injunction and
aware that it applied to his or her claim.
Whether a party is aware that the
discharge injunction is applicable to
his or her claim is a fact-based inquiry
which implicates a party's subjective
belief, even an unreasonable one.

PB ire Tageart, 548 B.R. at 288.

[13] Second, the contemnor must have intended the action
that violated the injunction. “The focus is on whether the
creditor's conduct violated the injunction and whether that
conduct was intentional: it does not require a specific intent to
violate the injunction.” Desert Pine Villas Homeowners Ass'n
v. Kabiling (In re Kabiling). 551 B.R. 440, 445 (9th Cir. BAP
2016). We have stated:

the analysis concerning a “willful” violation of the
discharge injunction is the same as a finding of willfulness
in connection with violation of the automatic stay under
§ 365(k). In connection with the second prong’s intent
requirement, we have previously observed that “the
bankruptcy court's focus is not on the offending party's
subjective beliefs or intent. but on whether the party's
conduct in fact complied with the order at issue.”

= In re Taggart, 548 B.R. at 288 (quoting Rosales v. Wallace

(In re Wallace), BAP No, NV—LI—1681—-KiPaD, 2012 WL

2401871. at *5 (9th Cir. BAP June 26, 2012)).
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 11 of 17

in re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

ji4] [15] “The standard for finding a party in civil contempt

is well settled; The *783 moving party has the burden
of showing by clear and convincing evidence that the
contemnors violated a specific and definite order of the court.
The burden then shifts to the contemnors to demonstrate

why they were unable to comply.” = Id. at 286 (quoting

In re Bennett, 298 F.3d at 1069). “[E]ach prong of the
Ninth Circuit's two-part test for a finding of contempt in the
context of a discharge violation requires a different analysis.
and distinct, clear, and convincing evidence supporting that
analysis, before a finding of willfulness can be made. This

is consistent with the Ninth Circuit's reluctance to hold an

unwitting creditor in contempt.” Rid. at 288 (citation and
internal quotation marks omitted).

2. The bankruptcy court did not err in finding that

Ocwen's communication with the Marinos knowingly

and willfully violated the discharge injunction.
In the present case, there is no dispute that Ocwen knew that
the discharge injunction was applicable to its claim and that
it intentionally sent the letters and placed the phone calls.
Rather, Ocwen argues that its contacts with the Marinos did
ot violate the discharge injunction. We hold that both the
written correspondence and the telephone calls were knowing
and willful violations.

a. The bankruptey court properly found that the written
correspondence violated the discharge injunction.

The discharge has long been an important feature of American
bankruptey law. Over eighty years ago, the Supreme Court
described its purpose and importance:

One of the primary purposes of the
Bankruptey Act is to relieve the honest
debtor from the weight of oppressive
indebtedness, and permit him to

start afresh free from the obligations
and responsibilities consequent upon
business misfortunes. This purpose of

the act has been again and again
emphasized by the courts as being
of public as well as private interest,
in that it gives to the honest but
unfortunate debtor who surrenders for

WESTLAVY

distribution the property which he
owns at the time of bankruptey, a new
opportunity in life and a clear field
for future effort, unhampered by the
pressure and discouragement of pre-
existing debt. The various provisions
of the Bankruptcy Act were adopted
in the light of that view and are to be
construed when reasonably possible in
harmony with it so as to effectuate the
general purpose and policy of the act.

Local Loan Co. v. Hunt, 292 U.S. 234, 244-45, 54 S.C1.
695, 78 L.Ed. 1230 (1934) (citations and internal quotation
marks omitted).

[16] The discharge is automatic and self-effectuating.
Creditors must obey it, even if debtors do not assert it.

Pavelich_v, McCormick. Barstow. Sheppard. Wayte &

Carruth LLP (In re Pavelich), 229 B.R. 777, 781-82 (9th Cir.
BAP 1999),

[17| The discharge prohibits not just litigation, but also
informal collection activities, such as dunning notices and

telephone calls, See In_re Feldmeier, 335 B.R. 807,
813 (Bankr, D. Or. 2005) (“Among the collection activity
prohibited by the discharge injunction are ‘telephone calls,
letters, and personal contacts.” ~ (citation omitted)).

[18] The discharge has one important limit: it bars only
efforts to collect debts “as a personal liability of the debtor.”
§ $24(a)(2). This means that secured creditors can foreclose

their liens after the discharge is entered. Johnson vy. Home
State Bank, 501 U.S. 78, 83, LIL S.Ct. 2150, 115 L.Ed.2d
66 (1991) (explaining that a discharge extinguishes only the
personal liability *784 of the debtor. and that a creditor's
right to foreclose on a mortgage securing the debt survives or
passes through the bankruptcy).

This viwawo sume wusivu., While due discharge generally
prohibits creditors from communicating with discharged
debtors in an effort to extract payment, lienholders usually
must communicate with debtors in order to enforce their liens.
For example, a foreclosure of a mortgage without notice to
the mortgagor would likely be invalid even if the mortgagor
were not personally liable for the mortgage debt.

 
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 12 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

[19]
a lienholder may communicate with a discharged debtor only
to the extent necessary to preserve or enforce its lien rights,
and may nat attempt to induce the debtor to pay the debt.
As we have held, “the creditor may not use a contact to

‘coerce’ or ‘harass’ the debtor.” In_re Nash, 464 B.R.
at 881; see United States v. Holmes (In re Holmes), BAP
No. CC-94-2001-HMYV, 76 A.F.T.R.2d 95-7925, 1995 WL
800102 (9th Cir. BAP 1995) (*A secured creditor cannot,
under the guise of enforcing an unavoided lien, attempt to
coerce the debtor into paying a discharged debt.... Even ifa
creditor threatens only to enforce its surviving lien, that threat
will violate the discharge injunction if the evidence shows
that the threat is really an effort to coerce payment of the
underlying discharged debt.” (citations omitted)).

 

[21] We agree with the bankruptcy court that Ocwen's
communications went far beyond what was necessary to
protect or enforce Ocwen's lien rights and that they also
were meant to induce the Marinos to make payments post-
discharge. The notices and statements gave the impression
that the Marinos were still liable for the mortgage payments.
taxes, and force-placed insurance premiums. Even if some of
the notices may not have violated the discharge injunction, the
bankruptcy court correctly noted that the cumulative effect of
all of the letters demanding money created the perception that

the Marinos needed to pay Ocwen. See! In re Nordlund. 494
B.R. 507, 519 (Bankr, E.D. Cal. 2011) (Even though some
of [the bank's] written communications to the debtors seem
innocuous, when [the bank's] 24 written communications
over a 10-month period are considered in context and as a
whole, a more disturbing picture is painted. Even if each letter
from [the bank] had acknowledged the debtors’ discharge and
stated that [the bank] would take no action against the debtors
personally to collect its three home loans. the sheer volume
and repetitiveness of [the bank's] letters communicated just
the opposite.”). Therefore, the letters violated the discharge
injunction.

Oecwen argues that the disclaimer language contained in some
OF Ute Houives proteets it fom fability, We disagree.

First, Ocwen does not attempt to explain the fact that, of

the twenty-two letters it sent to the Marinos, seven had no
disclaimer language whatsoever.

WESTLAW

[20] The way to reconcile this tension is to hold that

Second, although Oewen knew that the Marinos had filed for
bankruptcy protection and received a discharge, thirteen of
the fifteen letters with disclaimers spoke of bankruptcy as
a hypothetical possibility (e.g., “if you filed for bankruptcy
and your case is still active, or if you have received an order
of discharge, please be advised that this is not an attempt to
collect a prepetition or discharged debt”). Ocwen makes no
attempt to explain why it was proper for Ocwen to obscure the
fact (known to Ocwen) that the Marinos had already received
a discharge.

Third, even the small number of letters that acknowledged
(as Ocwen admittedly knew) that the Marinos had obtained
4 *985 discharge were internally contradictory. The body
of these letters asserts that the Marinos must pay the
debt, but the disclaimer placed at the end of the same
documents told them that they need not pay the debt. This
contradiction confused the Marinos and would likely confuse

many similarly situated debtors. Cf. In_re_ Anderson, 348
B.R. 652, 661 (Bankr. D. Del. 2006) (finding a violation of the
discharge injunction where the letter with disclaimer language
also stated confusingly that the debtors would be liable for
any deficiency).

Fourth. Ocwen makes no effort to explain why it sent
admittedly “generic” notices to the Marinos. In this modern
age of information technology, Ocwen could and should
prepare notices that are consistent with the known legal status
of its borrowers. Oewen's failure to do so must reflect cither
incompetence (which we doubt) or a deliberate effort to
induce confused borrowers to pay discharged debts. Similarly.
it was probably no accident that the improper demands for
payment appear near the beginning of each letter and the
disclaimers appear near the end.

Ocwen also argues that state or federal law required it to send
some of the correspondence. If it were true that state or federal
law required Ocwen to send all of the various letters as a
condition to the preservation or enforcement of its lien rights,
we might agree. But the premise is not valid.

First. Oewen could not cite anv law that authorized some of
its correspondence.

(22] Second, some of the statutes and regulations cited
by Ocwen simply do not apply to its correspondence. For

15 U.S.C. § 1692e(a) to excuse
the debt validation notices sent by Western Progressive (on

example, Ocwen cites
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 13 of 17

In re Marino, 577 B.R. 772 (2017)

Oewen's behalf), but the Fair Debt Collection Practices Act

generally does not apply to mortgage forectosures. See Ho
v. ReconTrust Co.. NA, 858 F.3d 568, 572 (9th Cir. 2017)
(“actions taken to facilitate a non-judicial foreclosure, such
as sending the notice of default and notice of sale, are not
attempts to collect ‘debt’ as that term is defined by the
FDCPA”).

Third, even when Ocwen sent legally required notices,
it routinely embellished those notices with demands for
payment that the applicable statutes and regulations do not
require. For example, 12 C.F.R. § 1024,37(c) requires that
a mortgage lender give notice of force-placed insurance:
Oewen added a demand for payment of the insurance
premiums. Similarly. the escrow account notices not only
provided information as to account balances in accordance

with 12 U.S.C. §§ 2605 and 2609, but also informed
the Marinos that, if the they did not pay the shortage.
their escrow shortfall would increase. Additionally, the debt

validation notices allegedly sent pursuant to 15 U.S.C. §
1692g provided information of the “total delinquency owed”
and stated in large type that “WE ARE ATTEMPTING
TO COLLECT A DEBT[.]” As the bankruptcy court aptly
stated, Ocwen's notices may have been proper had they
been limited to the required information mandated by the
statutes and regulations; however, Ocwen invariably included
a demand for payment that the Marinos were not legally
obligated to make. Ocwen's inclusion of additional language
not prescribed by the relevant statutes or regulations violated
the discharge injunction.

Ocwen cites California Civil Code §§ 2924(a)(I MA).

2923,5(a)(2), and 2924.9, which require it to contact
borrowers before and after filing a notice of default. These
notices were sent amidst the improper collection notices that
demanded payment, so it was not unreasonable for *786
the Marinos to believe that the letters were further attempts

to collect on the debt. Ch In re Nordlund, 494 B.R. at
519 (“Taken together, and in context, the court construes

the 24 letters as a deliberate attempt by [the bank] to sow
confusion and doubt as to whether tt would recognize the
debtors’ discharge. [ts goal sccims fo have been to convines

the debtors to pay the bank despite their discharge.”).

 

In sum, the bankruptey court did not clearly err in finding
that “Ocwen could not have been doing anything but trying
to get the debtor to give them some more money ....”

WESTLAW

Ocwen's repeated dunning deprived the Marinos of a fresh
start “unhampered by the pressure and discouragement of pre-

existing debt.” See Local Loan Co.. 292 U.S. at 244, 54

S.Ct. 695.

b. The bankruptcy court properly considered
the telephone calls in its award of damages.

[23] [24] Ocwen also argues that the bankruptcy court
should not have considered the telephone calls that it made to
the Marinas. because (1) the issue of calls was not raised in
the Motion for Contempt, and (2) the evidence provided on
reconsideration shows that Ocwen made only thirty-five post-
discharge calls, rather than the one hundred calls found by the

court. We reject both arguments. la

Oewen is correct that the Motion for Contempt focused
exclusively on the written correspondence. However, Ocwen
was on notice that the Marinos sought sanctions for violation
of the discharge injunction; it should reasonably have known
that the trial could span all instances of improper contact with
the Marinos. Indeed, Ocwen's representative, Sony Prudent,
testified that he had reviewed the contact logs. including
telephone calls, in preparation for trial.

Moreover, Ocwen never objected during trial to any testimony
regarding telephone calls. Thus, it waived any such objection.

Hansen v. Moore (In re Hansen), 368 B.R. 868, 875 (9th
Cir, BAP 2007) (A party who fails to object to evidence
at trial waives the right to raise admissibility issues on

Price v. Kramer, 200 F.3d 1237, 1251-52

appeal,” (citing
(9th Cir, 2000))).

The Marinos introduced evidence at trial that Ocwen
repeatedly called them to request payment, even though they
understandably could not offer a definite number of calls.
Mrs. Marino testified that Ocwen called three to five times a
day for a year; that she did not pick up all of Ocwen's calls
because she did not want to be harassed; that she may have
anawered twenty of the calls: and that she may have received
between sixty to one hundred calls. Mr. Marino's and Ms.
O'Kane's testimony also mentioned numerous calls. At trial,
Ocwen did not produce any evidence regarding the number
of telephone calls, other than to acknowledge that it made
calls to the Marinos, The court's finding that Ocwen called the
Marinos one hundred times was not clearly erroneous.

 
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 14 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

#797 |25] In its Motion for Reconsideration, Ocwen
provided the call log from the Marinas’ file that purported
to show that Oewen only called the Marinos thirty-five
times during the applicable period. But “ ‘a motion for
reconsideration should not be granted, absent highly unusual
circumstances, unless the district court is presented with
newly discovered evidence, committed clear error, or if there
is an intervening change in the controlling law.’ A [Civil]
Rule 59(e) motion may not be used to raise arguments or
present evidence for the first time when they could reasonably

have been raised earlier in the litigation.” Kona Enters..
Inc, v. Estate of Bishop. 229 F.3d 877, 890 (9th Cir, 2000)

(quoting 389 Orange St. Partners. v. Arnold, 179 F.3d 656,
665 (9th Cir, 1999)), The call logs were available to Ocwen
prior to trial and were referenced by Ocwen's witness; the
bankruptcy court even expressed its displeasure that Ocwen
did not introduce the call logs into evidence but only relied on
Mr. Prudent's testimony about their contents. The logs were
not “newly discovered evidence” within the meaning of Civil
Rule 59(e). See Feature Realty, Inc. v. City of Spokane. 331
E.3d 1082. 1093 (9th Cir. 2003) (“Evidence ‘in the possession
of the party before the judgment was rendered is not newly
discovered.” ” (citation omitted)).

There is another independently sufficient reason to affirm,
Oewen failed to provide us with a transeript of the hearing
on the Motion for Reconsideration. See Clinton vy, Deutsche
Bank Nat'l Tr. Co. (in re Clinton), 449 B.R, 79. 83 (9th
Cir, BAP 2011) (“Without a transcript, it is impossible to
determine why the bankruptcy court ruled as it did. Therefore.
we have little choice but to exercise our discretion and
summarily affirm the bankruptcy court's decision[.}”).

 

3. The damages were reasonable and supported by the
evidence.
[26] Ocwen argues that the $119,000 award is not
reasonable, because the award was arbitrary and the court
ignored other causes of the Marinos’ emotional distress. We
disagree.
127]

The Ninth Circuit hac allowed emotional distrece

damages for automatic stay violations when the debtor
“(1) suffer[s] significant harm, (2) clearly establish[es] the

significant harm, and (3) demonstrate[s] a causal connection
between that significant harm and the violation of the
automatic stay (as distinct, for instance, from the anxiety and

pressures inherent in the bankruptcy process).” — Snowden

WESTLAW

 

 

v. Check Into Cash of Wash, Inc. (In re Snowden), 769 F.3d

651, 657 (9th Cir, 2014) (quoting ® Dawson v. Wash, Mutual
Bank. F.A, (In re Dawson), 390 F. 3d 1139, 1149 (9th Cir.

2004)) (discussing violation of the autamatic stay). The same
rule should apply to violations of the discharge injunction, See

in re Nordlund, 494 B.R. at 523 (applying ™ Dawson's

three-part test to violations of the discharge injunction), | C
& W Asset Acquisition, LLC v. Feagins (In re Feagins), 439

BER. 168. 178 (Bankr. D. Haw. 2010) (“Although ™ Dawson
considered the remedy for violations of the automatic stay
under section 362(k)(1), the same reasoning applies to willful
violations of the discharge injunction.”).

Ocwen contends that the bankruptcy court's award of $1,000
per contact was arbitrary and that the total award should not
have exceeded “several thousand dollars” in accordance with
Dyer. But Ocwen ignores the fact that the bankruptcy court
awarded compensatory damages for emotional distress, not
punitive sanctions. The limit on punitive sanctions discussed

in *788 Dyer !! does not apply to a compensatory award.

Ocwen also argues that the Marinos’ emotional distress
predated the post-discharge communications and was not
caused by its violation of the discharge injunction. But the
Marinos and Ms. O'Kane testified that the Marinos’ health
and relationship improved after they filed for bankruptey but
deteriorated again when Ocwen began contacting them post-
discharge. The bankruptcy court weighed the evidence and
determined that Oewen's violation of the discharge injunction
caused the Marinos‘ injury. The court did not clearly err in
assigning blame to Ocwen.

B. The Marinos’ cross-appeal

The Marinos argue that the court erred by failing to award
punitive damages, because it erroneously believed that it
lacked authority to do so. The bankruptey court misstated the
law.

[28] While the Ninth Circuit has stated that the bankruptcy

courts are prohibited from assessing any “seriaus” punitive
damages. it has left open the possibility of “relatively mild
noncompensatory fines.” | In re Dyer, 322 F.3d at 1193.
We have previously stated that, “[i]fa bankruptcy court finds
that a party has willfully violated the discharge injunction,
the court may award actual damages, punitive damages and

attorney's fees to the debtor.” In-re Nash, 464 B.R. at 880
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 15 of 17

In re Marino, 577 B.R. 772 (2017)
Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...

Espinosa v. United Student Aid Funds, Ine.. 553
559 U.S, 260,

(citing

F.3d 1193, 1205 n.7 (9th Cir. 2008), aff'd,
130 8.Ct. 1367, 176 L.Ed.2d 158 (2010)).

Ocwen concedes that the bankruptcy court may award
sanctions and that relatively mild noncompensatory fines may
be permissible under some circumstances, but it argues that
the bankruptcy court may not award punitive damages.

Some bankruptcy courts understand | Dyer to mean that
a bankruptcy court may not allow “punitive damages” for
a violation of the discharge injunction but may award
“relatively mild noncompensatory fines.” See, eg,. In_re
Martinez, 561 B.R. at 175 (“this court has no authority to
award punitive damages for a violation of the Discharge
Injunction, but it does have authority to award mildly

[sic], non-compensatory fines in appropriate circumstances”);

In_re Dickerson, 3510 B.R. 289, 298 (Bankr. D. Idaho
2014) (“in general, punitive damages are not an appropriate
remedy for § 105(a) contempt proceedings, [but] relatively
mild noncompensatory fines may be acceptable in same
circumstances”), Other courts have held that a bankruptcy
court may award “punitive damages.” so long as the
amount is “relatively mild.” See. ¢.2., Rosales v. Wallace
(In re Wallace), BAP No. NV—11-1681—-KiPaD, 2012 WL
2401871, at *8 (9th Cir. BAP June 26, 2012) (recognizing

that. under
‘serious’ “).

Dyer, “such punitive sanctions cannot be
We do not see any meaningful difference
between “punitive damages” and “noncompensatory fines.”
The Ninth Circuit has authorized “noncompensatory *789
fines,” which are simply punitive damages by another
name. However labeled, any such award must be “relatively

mild.”

It was thus an error for the bankruptcy court to preclude itself
from considering an award of punitive damages. We do not
hold that the bankruptcy court must award a fine or punitive
damages, but we remand so that the bankruptey court can
consider whether to do so.

Footnotes
*

4

Unless specified otherwise, all chapter and section references are to the Bankruptcy Code,

[29] [30] Alternatively, the bankruptcy court might choose
to issue proposed findings and a recommended judgment on
punitive damages to the district court or refer the matter to
the district court for criminal contempt proceedings. See, e.g.

Exec. Benefits Ins, Agency v. Arkison, — U.S. ——,, I34
S.Ct. 2165, 2173. 189 L.Ed.2d 83 (2014) (When faced with
“core” claims that cannot be adjudicated by the bankruptcy

 

court under Stern_v, Marshall, 564 U.S. 462, 131 S.Ct.
2594, 180 L.Ed.2d 475 (2011), “[the bankruptcy court should
hear the proceeding and submit proposed findings of fact and
conclusions of law to the district court for de novo review and

entry of judgment.”); In re Dyer, 322 F.3d at 1194 0.17
(“We do not preclude the possibility that a bankruptcy court
could initiate criminal contempt proceedings by referring
alleged contempt to the district court, Nor do we address
whether the district court could refer thase proceedings back
to the bankruptcy court if the parties so consented.”), The
restriction on the bankruptcy court's power to grant punitive
damages and punish contempt stems from the fact that
bankruptcy judges lack life tenure, District judges do not face

that restriction. Sees Inre Dyer, 322 F.3d at 1194.

 

CONCLUSION

For the foregoing reasons, the bankruptey court did not err in
awarding the Marinos damages for Ocwen's willful violations
of the discharge injunction but erred when it held that it lacked
the authority to award any punitive damages. We therefore
AFFIRM IN PART and VACATE and REMAND IN PART
the Sanctions Order and AFFIRM the Reconsideration Order.

All Citations

577 B.R. 772, Bankr. L. Rep. P 83,191, 18 Cal. Daily Op.
Serv. 10,658, 2017 Daily Journal D.A,R. 12,223

The Honorable Maureen A. Tighe, U.S. Bankruptcy Judge for the Central District of California, sitting by designation.

11 U.S.C. §§ 101-1532,

all "Rule" references are to the Federal Rules of Bankruptcy Procedure, and all “Civil Rule" references are to the Federal

Rules of Civil Procedure.

WESTLAW |

 

 
Case 13-50461-btb Doc157-1 Entered 09/15/20 15:40:46 Page 16 of 17

In re Marino, 577 B.R. 772 (2017)

“
3

10

11

WESTLAW

Mr. Marino later attested that they had moved out of the Property in late 2011. When they filed their bankruptcy petition
in 2013, the Marinos were living in Reno, Nevada. They have since moved to Auburn, California.
in their moving papers, the Marinos only mentioned the written correspondence, not telephone calls.
Before charging for force-placed insurance, a servicer must:
(i) Deliver to a borrower or place in the mail a written notice containing the information required by paragraph (c)(2) of
this section at least 45 days before a servicer assesses on a borrower such charge or fee,
(ii) Deliver to the borrower or place in the mail a written notice in accordance with paragraph (d)(1) of this section ....
12 U.S.C. § 2609(b) states:
Notification of shortage in escrow account. If the terms of any federally related mortgage loan require the borrower to
make payments to the servicer ... of the loan for deposit into an escrow account for the purpose of assuring payment
of taxes, insurance premiums, and other charges with respect to the property, the servicer shall notify the borrower not
less than annually of any shortage of funds in the escrow account.
A debt collector shall send the consumer a written notice stating:
(1) the amount of the debt;
(2) the name of the creditor to whom the debt is owed;
(3) a statement that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the debt,
or any portion thereof, the debt will be assumed to be valid by the debt collector:
(4) a statement that if the consumer notifies the debt collector in writing within the thirty-day period that the debt, or
any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment against
the consumer and a copy of such verification or judgment will be mailed to the consumer by the debt collector; and
(5) a statement that, upon the consumer's written request within the thirty-day period, the debt collector will provide the
consumer with the name and address of the original creditor, if different from the current creditor.
A mortgagee shail file a notice of default that includes the following information:
(A) A statement identifying the mortgage or deed of trust by stating the name or names of the trustor or trustors and
giving the book and page, or instrument number, if applicable, where the mortgage or deed of trust is recorded or a
description of the mortgaged or trust property.
(B) A statement that a breach of the obligation for which the mortgage or transfer in trust is security has occurred.
(C) A statement setting forth the nature of each breach actually known to the beneficiary and of his or her election to
sell or cause to be sold the property to satisfy that obligation and any other obligation secured by the deed of trust
or mortgage that is in default
"A mortgage servicer shall contact the borrower in person or by telephone" prior to recording a notice of default or, if not
possible, it must send written correspondence
A mortgage servicer that offers foreclosure prevention alternatives shall send a written communication to the borrower
that includes:
(1) That the borrower may be evaluated for a foreclosure prevention alternative or, if applicable, foreclosure prevention
alternatives.
(2) Whether an application is required to be submitted by the borrower in order to be considered for a foreclosure
prevention alternative.
(3) The means and process by which a borrower may obtain an application for a foreclosure prevention alternative.
Ocwen does not argue on appeal that the court erred in finding that the calls violated the discharge injunction. While we

note that California state law requires the creditor to attempt to contact the debtor concerning the default, see Cal.
Civ. Code § 2923.5, the only evidence in the record about the content of the phone calls is the Marinos’ and Ms. O'Kane's
testimony about repeated demands for payment. There is no evidence that the content of the calls complied with the
state statutes. Ocwen did not offer a script that it requires its staff to use or any other evidence of what its staff said during

the calls. Rather. it appears that the calls simply and repeatedly demanded payment post-discharge. Nor does it appear
that a so-called “mini-Miranda warming,” if given, would bring Ocwen’s telephone calls into compliance, inasmuch as the
FOGPA generally Geos net apply to foreciosure proceedings.

Ocwen cites In re Martinez, 561 B.R. 132, 173 (Bankr. D. Nev. 2016), for the proposition that a “$1,000 per violation
figure can be arbitrary as it does not take into account the circurnstances of the individual victim, and therefore, would
not compensate for the actual damages suffered.” But the Martinez court also stated that “[a] $1,000 per violation figure
can be too high in some cases, but too low in athers. Repeated attempts by a creditor to collect a discharged debt may
cause little concern to an individual who is represented by effective bankruptcy counsel, but may be gut wrenching to
pro se debtor who thought he had received a fresh start." Id. at 173 n.47. In this case, the bankruptcy court heard

 
Case 13-50461-btp Doc157-1 Entered 09/15/20 15:40:46 Page 17 of 17
In re Marino, 577 B.R. 772 (2017)

Bankr. L. Rep. P 83,191, 18 Cal. Daily Op. Serv. 10,658...
testimony from the Marinos about how Ocwen's violations affected them. The court's award did “take into account the

circumstances of' the Marinos.
42. The Ninth Circuit left open the question of what is a “serious” punitive sanction but implied that any fine above $5,000

(presumably in 1989 dollars) would be considered “serious.” In.re Dyer, 322 F.3d at 1193 (citing F.J. Hanshaw
Enters. Inc. v. Emerald River Dev., Inc., 244 F.3d 1128, 1139 n.10 (Sth Cir. 2001)).

 

 

End of Document ® 2020 Thomson Reuters, No claim to original U.S, Government Works

WESTLAW © 2020 Thomson Reuters Nacla —_—__—.

 

 
